NUMBER 13-21-00161-CV

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


       IN THE INTEREST OF A.A.Z., A.A.Z., AND A.A.L., CHILDREN


                    On appeal from the 156th District Court
                         of Live Oak County, Texas.


                                        ORDER
   Before Chief Justice Contreras and Justices Benavides and Silva
                          Order Per Curiam

       This is an appeal of a final order terminating parental rights. The brief of appellant

A.G. was filed on July 6, 2021. The brief of appellee, the Texas Department of Family and

Protective Services, was due on July 26, 2021. See TEX. R. APP. P. 38.6(b). Appellee has

filed a motion for extension of time seeking twenty additional days to file the brief.

       Appeals in parental termination and child protection cases are governed by the

rules of appellate procedure for accelerated appeals, but include additional expedited

deadlines and procedures. See TEX. R. APP. P. 28.4; TEX. R. JUD. ADMIN. 6.2(a). The
intermediate appellate courts are directed to ensure “as far as reasonably possible” that

appeals in such cases are brought to final disposition within 180 days of the date the

notice of appeal is filed. See TEX. R. JUD. ADMIN. 6.2(a). Accordingly, it is the policy of this

Court to limit extensions of time in such cases. See TEX. R. APP. P. 38.6(d).

       We GRANT appellee’s motion for extension of time and ORDER appellee’s brief

to be filed on or before 5:00 p.m. on Monday, August 16, 2021. No further extensions of

time will be granted absent truly extraordinary circumstances.


                                                                         PER CURIAM

Delivered and filed on the
27th day of July, 2021.




                                               2